Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/21/2021 has been entered.  All previous 112 rejections and objections have been withdrawn.

Claim Objections
Claims 10 and 13 are objected to because of the following informalities: in claim 10, line 2, the phrase “said two outlets” should be changed to “said at least two outlets”;  in claim 13, lines 1-2, the phrase “fluid extraction system is a breast pump” should be changed to “fluid extraction units are part of a breast pump”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 4,383,551) in view of Fehrenbach (US 4,729,360).
Claim 1:  Lynch discloses a pressure oscillation damper (Fig. 2) that could be used in a fluid extraction system comprising a non-flexible outer wall (11a/11b) enclosing a main volume; a first inlet (note inlet near 54) and a second inlet (note inlet near 56), arranged in the wall and which could be adapted to be connected to fluid extraction units (Fig. 2, note connections 54/56 for 12/13 which extract water from upstream sources); a first outlet (note outlet near 58) and a second outlet (note outlet near 60), arranged in the wall and adapted for connecting to pumping units (note adaptations/connections 58/60 that could be used for connecting to downstream elements), and at least one flexible member (11c), arranged in the main volume so as to divide the main volume into at least two secondary volumes comprising a first secondary volume (volume in 11a) forming a first linear horizontal channel between said first inlet and said first outlet, and a second secondary volume (volume in 11b) forming a second linear horizontal channel between said second inlet and said second outlet, wherein said first inlet is in the same plane as said first linear horizontal channel (Fig. 2); wherein said second inlet is in the same plane as said second linear horizontal channel (Fig. 2); wherein the at least one flexible member is configured and arranged to bend toward one of the first secondary volume and the second secondary volume having a lower pressure (Fig. 2).
Lynch does not further disclose first/second restraining members arranged inside the first/second secondary volume, wherein the first/second restraining members arranged to limit the bending of the at least one flexible member so as to prevent the at 
 Claim 2:  Lynch and Fehrenbach teach the previous limitations.  Lynch, as modified by the teachings of Fehrenbach, further teaches that its incorporated first and second restraining members are respective single protuberances (note 28 from Fehrenbach which would be incorporated into Lynch) attached to a wall (3) and arranged to project into a main volume (note 11 from Fehrenbach).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 4,383,551) in view of Fehrenbach (US 4,729,360) and in further view of Tamari (US 6,039,078).
Claim 7:  Lynch and Fehrenbach teach the previous limitations.  Lynch does not disclose that the flexible member is made of silicone rubber.  However, Tamari prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious) (MPEP 2144.07).
Claims 1 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 4,383,551) in view of Kezlov (US 3,804,107).
Claim 1:  Lynch discloses a pressure oscillation damper (Fig. 2) that could be used in a fluid extraction system comprising a non-flexible outer wall (11a/11b) enclosing a main volume; a first inlet (note inlet near 54) and a second inlet (note inlet near 56), arranged in the wall and which could be adapted to be connected to fluid extraction units (Fig. 2, note connections 54/56 for 12/13 which extract water from upstream sources); a first outlet (note outlet near 58) and a second outlet (note outlet near 60), arranged in the wall and adapted for connecting to pumping units (note 
Lynch does not further disclose first/second restraining members arranged inside the first/second secondary volume, wherein the first/second restraining members arranged to limit the bending of the at least one flexible member so as to prevent the at least one flexible member from blocking the first/second channel, respectively.  However, Kezlov teaches a damper assembly (2) with a flexible member (6) and which utilizes a first/second restraining member (Fig. 1, 7) arranged inside a first/second secondary volume (note volumes adjacent 7) and configured and arranged to limit the bending of the at least one flexible member (see Figs. 2-3) and which, incorporated into Lynch, would prevent its flexible member from blocking the first channel.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include restraining members into the apparatus of Lynch as taught by Kezlov in order to prevent the flexible member from getting overstretched and damaged.
Claims 23-24:  Lynch and Kezlov teach the previous limitations.  Lynch, as modified with Fehrenbach, teaches that the first/second restraining member is attached to the non-flexible outer wall (note connection of 7 with 2/24 in Figures 1-2 in Kezlov).
Claims 8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 4,383,551) in view of Kezlov (US 3,804,107) and in further view of Matheson (US 3,382,790).
Claim 8:  A fluid system comprising a pressure oscillation damper (Fig. 2) comprising a non-flexible outer wall (11a/11b) enclosing a main volume; at least two inlets (note inlets near 54/56), arranged in the wall and adapted to be connected to fluid extraction units (Fig. 2, note connections 54/56 for 12/13 which assist to extract water from upstream sources); at least two outlets arranged in the wall (note outlets near 58/60);Atty. Docket: 2015P01006WOUS [MS-1287]Reply to Non-Final Office action of April 6, 2021Page 5 of 14 15/760,417at least one flexible member (11c), arranged in the main volume so as to divide the main volume into at least two secondary volumes comprising a first secondary volume (volume in 11a) forming a first channel between a first inlet and a first outlet and a second secondary volume (volume in 11b) forming a second channel between a second inlet and a second outlet, wherein the at least one flexible member is arranged to bend toward one of the first secondary volume and the second secondary volume having a lower pressure (Fig. 2); 
Lynch does not further disclose first/second restraining members arranged inside the first/second secondary volume, wherein the first/second restraining members arranged to limit the bending of the at least one flexible member so as to prevent the at least one flexible member from blocking the first/second channel, respectively.  However, Kezlov teaches a damper assembly (2) with a flexible member (6) and which 
Lynch also does not disclose an associated pump with a fluid inlet/outlet in its film-processing apparatus.  However, the fluid entering Lynch’s apparatus will eventually need to be drained and Matheson teaches a pump (Fig. 1, 186) for just that which will allow dirty processing fluid to be disposed.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a pump into the apparatus of Lynch as taught by Matheson in order to dispose of processed water.  Incorporated into Lynch, the pump of Matheson would be fluidly connected to Lynch’s pressure oscillation damper.
Claims 11-12:  Lynch, Kezlov and Matheson teach the previous limitations.  Lynch, as modified with Matheson, teaches that the pressure oscillation damper is coupled to the at least one inlet/outlet of the pump (Examiner noting the fluid connection between the Lynch’s damper and Matheson’s pump).

Allowable Subject Matter
Claims 15-22 are allowed.
regarding claim 15, the prior art of record discloses or reasonably teaches a pressure oscillation damper for a fluid extraction system comprising an outer wall enclosing a main volume; a first inlet arranged in the wall and adapted to be connected to a first fluid extraction unit via a first tube; a second inlet arranged in the wall and adapted to be connected to a second fluid extraction unit via a second tube; a first secondary volume formed inside the first tube; a second secondary volume formed inside the second tube; wherein a linear length segment D of the first tube seamlessly couples to a first coupling segment of the first tube at a first distal end and seamlessly couples to a second coupling segment of the first tube at a second distal end,Atty. Docket: 2015P01006WOUS [MS-1273]Reply to Final Office action of October 8, 2020Page 7 of 13 15/760,417wherein a linear length segment D of the second tube seamlessly couples to a first coupling segment of the second tube at a first distal end and seamlessly couples to a second coupling segment of the second tube at a second distal end; however, the prior art of record does not disclose or reasonably teach in combination that the linear length segment D of the first tube is thinner relative to the first and second coupling segments of the first tube, and wherein the linear length segment D of the second tube is thinner relative to the first and second coupling segments of the second tube, and wherein the thinner linear length segment D of the first and second tubes deforms to a greater degree under the effects of pressure changes relative to the first and second coupling segments of the respective first and second tubes; and wherein the outer wall is arranged to clamp the first and second tubes along the linear length segment D of the first and second tubes.

The following is a statement of reasons for the indication of allowable subject matter: regarding claim 9, the prior art of record does not further disclose or reasonably teach in combination the pump being a two-headed pump used in conjunction with extraction units; further, regarding claim 13, the prior art of record does not further disclose or reasonably teach in combination the that the fluid extraction units are part of a breast pump.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746